       Case 5:19-cv-07446-EJD Document 92 Filed 08/13/21 Page 1 of 7


1    NANCY L. McCULLOUGH (SBN 164169)
     nancy@mcculloughlawoffices.com
2    LAW OFFICES OF NANCY L. McCULLOUGH
     10250 Constellation Avenue, Suite 100
3
     Los Angeles, CA 90048
4    Telephone: (323) 931-0267
     Facsimile: (323) 931-0268
5
     Attorney for Plaintiff
6    BRUCE THOMAS VEST III
7                           UNITED STATES DISTRICT COURT
8                        NORTHERN DISTRICT OF CALIFORNIA
9

10
                                     SAN JOSE DIVISION
11

12
     BRUCE THOMAS VEST III, an individual,       Case No.: C19-7446-EJD
13
                       Plaintiff,                NOTICE OF CONDITIONAL
14                                               SETTLEMENT AND
           v.                                    JOINT STIPULATION
15                                               AND [PROPOSED] ORDER
     SYMMETRIC LABS, INC., a Delaware            VACATING ALL DEADLINES
16   corporation, and ALEXANDER GREEN, an
     individual.                                 Judge:        Hon. Edward J. Davila
17                                               Courtroom:     4 (Fifth Floor) (telephonic)
                                                 Date:         [None Set]
18                                               Time:         [None Set]
                                                 Trial Date:   [None Set]
19                     Defendants.
20

21

22

23

24

25

26

27

28

                                             1
     NOTICE OF CONDITIONAL SETTLEMENT AND JOINT STIPULATION; [PROPOSED] ORDER
                                Case No. C19-7446-EJD
         Case 5:19-cv-07446-EJD Document 92 Filed 08/13/21 Page 2 of 7


1                  NOTICE OF CONDITIONAL SETTLEMENT & JOINT STIPULATION

2           TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD: the Parties have

3    agreed to settlement of the above-captioned matter, subject to the completion of terms and

4    conditions specified in their written Settlement Agreement entered into as of July 21, 2021 (the

5    "Settlement Agreement") and as confirmed during the Parties' Settlement Conference before

6    Magistrate Judge Susan van Keulen on July 28, 2021, as reflected in the entry of Civil Minutes of

7    July 28, 2021 (ECF 89). The Settlement Agreement calls for the Parties to undertake, or cause

8    third parties to undertake, the specific outstanding tasks as described in Exhibit A.

9           Pursuant to the terms of the Settlement Agreement and as additionally further agreed upon

10   by the Parties, Plaintiff Vest will request dismissal of this entire Action upon completion of the

11   tasks as set forth in Exhibit A hereto by the Parties, which tasks are either presently underway or

12   are anticipated by the Parties will be undertaken, respectively, promptly and with their mutual

13   good faith efforts, and that completion thereof will occur on or before September 30, 2021, or a

14   reasonable time period shortly thereafter.

15          In light of this conditional settlement, and pursuant to Rule IV.F.1 ("Notice of Settlement")

16   of this Court's Standing Order for Civil Cases, the Parties, by and through their respective counsel

17   or in pro se, as applicable, stipulate and agree as follows:

18          WHEREAS, the Parties have agreed to settle the matter in accordance with the terms set

19   forth in their Settlement Agreement, subject to completion of the terms and conditions set forth in

20   Exhibit A attached hereto;

21          WHEREAS, the Parties expect such terms and conditions of settlement to be completed on

22   or before September 30, 2021 (or reasonable time period shortly thereafter);

23          WHEREAS, pursuant to the deadline set by the Court in the Court Clerk’s Notice of

24   Electronic Filing (ECF 90), the Parties have filed this Notice of Conditional Settlement;

25          WHEREAS, the Parties stipulate and respectfully request that the Court vacate all

26   deadlines governing this case, with the understanding that Plaintiff Vest will file a request for the

27   dismissal of the Action following completion of the outstanding tasks contemplated by their

28   Settlement Agreement; and

                                                        2
     NOTICE OF CONDITIONAL SETTLEMENT AND JOINT STIPULATION; [PROPOSED] ORDER
                                Case No. C19-7446-EJD
        Case 5:19-cv-07446-EJD Document 92 Filed 08/13/21 Page 3 of 7


1           WHEREAS, that in the unlikely and unanticipated event that such tasks are not completed

2    within the time agreed by the Parties (i.e., on or before Sept. 30, 2021, or a reasonable time shortly

3    thereafter), Plaintiff Vest will request the Court to set a further case management conference to set

4    new case management deadlines.

5

6           NOW THEREFORE, the Parties stipulate and respectfully request that the Court vacate all

7    Deadlines governing this case.

8                                                                 Respectfully submitted,

9
     Dated: August 12, 2021                           LAW OFFICES OF NANCY L. MCCULLOUGH
10
                                                           __________________________________
11
                                                                  Nancy L. McCullough
12                                                          Attorney for Plaintiff Bruce Thomas Vest

13

14   Dated: August 12, 2021                                      SYMMETRIC LABS, INC.

15
                                                            __________________________________
16
                                                                      Defendant in Pro Se
17

18
     Dated: August 12, 2021                                         ALEXANDER GREEN
19
                                                           __________________________________
20

21

22

23

24

25

26

27

28

                                                       3
     NOTICE OF CONDITIONAL SETTLEMENT AND JOINT STIPULATION; [PROPOSED] ORDER
                                Case No. C19-7446-EJD
       Case 5:19-cv-07446-EJD Document 92 Filed 08/13/21 Page 4 of 7


1                                 [PROPOSED] ORDER

2

3            The parties, having filed a Notice of Settlement on August 12, 2021 (See Docket Item No.
4    91), are ordered to appear before the Honorable Edward J. Davila on October 21, 2021 at 10:00
     AM in Courtroom No. 4, 5th Floor, United States District Court, 280 South First Street, San Jose,
5    California, 95113, to show cause why the case should not be dismissed pursuant to Federal Rule of
     Civil Procedure 41(b). On or before October 12, 2021, the parties shall file a joint statement in
6    response to the Order to Show Cause setting forth the status of settlement efforts as well as the
7    amount of additional time necessary to finalize and file a dismissal.

8            The Order to Show Cause shall be automatically vacated and the parties relieved of the
     obligation to file a joint statement if a stipulated dismissal pursuant to Federal Rule of Civil
9    Procedure 41(a) is filed on or before October 12, 2021.
10
          All other pretrial deadlines and hearing dates are VACATED and any pending motions are
11   TERMINATED.
12           Failure to comply with any part of this Order will be deemed sufficient grounds to dismiss
13   the action.

14                  IT IS SO ORDERED
15                 August 13
     DATED: _____________________________, 2021
16                                                         ____________________________________
                                                           Honorable Edward J. Davila
17                                                         United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                                     4
     NOTICE OF CONDITIONAL SETTLEMENT AND JOINT STIPULATION; [PROPOSED] ORDER
                                Case No. C19-7446-EJD
        Case 5:19-cv-07446-EJD Document 92 Filed 08/13/21 Page 5 of 7


1                                    CERTIFICATE OF SERVICE

2
            I HEREBY CERTIFY that on this 12th day of August, 2021, a true and correct copy of the
3
     foregoing was filed with the Clerk of the Court using the CM/ECF system and served on all of
4
     those parties receiving notification through the CM/ECF system.
5

6
                                                        _________________________
7
                                                            Nancy L. McCullough
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5
     NOTICE OF CONDITIONAL SETTLEMENT AND JOINT STIPULATION; [PROPOSED] ORDER
                                Case No. C19-7446-EJD
       Case 5:19-cv-07446-EJD Document 92 Filed 08/13/21 Page 6 of 7


1

2

3

4

5

6
                                  EXHIBIT A
7                       List of Outstanding Tasks To Be Undertaken
8                                   in connection with
9                          July 21, 2021 Settlement Agreement
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          6
     NOTICE OF CONDITIONAL SETTLEMENT AND JOINT STIPULATION; [PROPOSED] ORDER
                                Case No. C19-7446-EJD
         Case 5:19-cv-07446-EJD Document 92 Filed 08/13/21 Page 7 of 7



                 Bruce Thomas Vest III v. Symmetric Labs, Alexander Green
              List of Outstanding Tasks To Be Undertaken in connection with
              July 21, 2021 Settlement Agreement ("Settlement Agreement")




1. Notice of Settlement; Case Dismissal: Vest counsel to cause to be filed Notice of Conditional
   Settlement and Joint Stipulation on August 12, 20201, setting forth the parties' respective tasks
   needed, as detailed below, prior to final settlement as executed by or on behalf of all parties, with
   a goal of completion on or about September 30, 2021, and subsequently a request for dismissal
   of litigation, once such tasks are concluded. Parties to comply with Court's further orders,
   including preparation of a further Joint Case Management Conference, should the foregoing not
   occur for any reason.
2. Notice of Release of Lien; Assignment: Vest to cause SinotechUS, Inc. ("Sinotech") to execute
   a written release, in favor of Green/Symmetric Labs, of the debt of $273,842 and for Sinotech to
   either:
       a. assign to and transport to Green's designated facility in China certain parts and materials
            enumerated in the Settlement Agreement; or alternatively
       b. to draft a waiver transferring ownership and legal responsibility (e.g., including any
            storage fees necessary) of such materials where presently housed from Sinotech to Green
            and/or Symmetric Labs).
3. Confirmation by Green of New Molding Facility in China: Green to provide address of
   facility in China for delivery of Symmetry parts, as per point #2 above, by September 13, 2021
   or sooner to allow Sinotech time to complete delivery by Sept. 30, 2021, if option 2(a) selected.
4. Automapping Patent: Green to cause Symmetric Labs patent agent to add Vest as inventor to
   patent by USPTO document filing by Symmetry patent agent and Vest to execute any documents
   necessary in this connection, by Sept. 30, 2021, or sooner; or the Parties shall discuss and agree
   in good faith the alternative undertaking said filing (including the costs of reasonable filing fees).
5. Equity: Green to provide equity allocation agreement and grant of shares documentation in
   favor of Vest, and cause such shares to be issued, in accordance with the provisions of page 1 of
   the Settlement Agreement by on or before Sept. 30, 2021.
6. Wearable Technology: Green to provide access to Vest to use Nebula software, through
   GitHub or providing a copy of the software repository to Vest (by Sept. 30. 2021 or sooner).
7. Sugar Cubes materials: Green to provide Vest with written details (e-mail sufficient) by Sept.
   30, 2021 or sooner, as follows:
       a. Confirmation of current location of all Sugar Cubes tooling (confirmed by email from
          each vendor to Vest).
       b. Signed confirmation with vendor HK Egretstar providing non-exclusive permission for
          Vest to use tooling and produce the Sugar Cubes components (including part names
          Edge, Corner Bracket, Corner Hinge, Corner Flanges, Locking Spacer).
       c. Signed confirmation with vendor ProtoLabs providing non-exclusive permission for Vest
          to use tooling and produce the Sugar Cubes components (including part names Corner
          Cover, Edge Cap, PCBA Enclosure).
       d. Signed confirmation with vendor Gold Phoenix providing Vest with non-exclusive
          permission to use tooling and produce the Sugar Cubes components (i.e., a PCBA
          electronics board).
       e. Any others confirmations needed to be made to other entities or parties in order for Vest
          to have non-exclusive rights to use Sugar Cubes controller firmware.
